Citation Nr: 1000886	
Decision Date: 01/07/10    Archive Date: 01/15/10

DOCKET NO.  04-17 652	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for 
status-post left lateral meniscectomy and subsequent 
arthroscopies prior to January 20, 2005.

2.  Entitlement to a rating in excess of 10 percent for 
degenerative joint disease of the left knee prior to January 
20, 2005.

3.  Entitlement to a rating in excess of 30 percent for 
service-connected total replacement of the left knee since 
March 1, 2006.

4.  Entitlement to an initial rating in excess of 20 percent 
for service-connected right knee disability.

5.  Entitlement to a total rating based upon individual 
unemployability (TDIU) due to service-connected disabilities.




REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty from November 1970 to April 
1971.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions promulgated by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California.

With respect to the left knee disability, the Board notes 
that the Veteran appealed a November 2002 rating decision 
that confirmed and continued the 20 percent rating for 
status-post left lateral meniscectomy and subsequent 
arthroscopies, as well as the 10 percent rating for the 
degenerative joint disease of the left knee.  During the 
pendency of this case, the Veteran underwent a total left 
knee replacement in January 2005, and the service-connected 
left knee disability has been evaluated on this basis since 
that procedure.  A 100 percent rating was assigned, effective 
January 20, 2005, with a 30 percent evaluation being 
effective from March 1, 2006.

Regarding the right knee disability, the record reflects that 
service connection was established for this disability by a 
March 2004 rating decision, with an initial 10 percent rating 
effective November 6, 2001.  The Veteran appealed, contending 
that a higher initial rating was warranted.  He did not 
disagree with the effective date assigned for the initial 
grant of service connection, and that issue is not presently 
before the Board.  Thereafter, the September 2005 Statement 
of the Case (SOC) on this issue increased the initial rating 
to 20 percent, effective November 6, 2001, with a temporary 
total rating due to surgery being assigned effective 
September 7, 2004, and noted that a minimum 10 percent rating 
would be assigned effective November 1, 2004.  However, the 
record indicates that a 20 percent rating has been effective 
since November 1, 2004, for this disability.

Pursuant to the holding of AB v. Brown, 6 Vet. App. 35 
(1993), the Board will adjudicate whether higher rating(s) 
are warranted for the service-connected knee disabilities, 
excluding the period(s) where temporary total ratings have 
been in effect.

The Board further notes that the Veteran submitted a timely 
Notice of Disagreement to a December 2007 rating decision 
which denied his TDIU claim.  However, it does not appear he 
submitted a timely Substantive Appeal after a Statement of 
the Case was promulgated on this issue in April 2009.  See 
38 C.F.R. § 20.200, 20.302 (2009).  Nevertheless, the Board 
notes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the 
United States Court of Appeals for Veterans Claims (Court) 
held that a claim of entitlement to a total rating based upon 
individual unemployability (TDIU) is part of an increased 
rating claim when such claim is raised by the record.  The 
Veteran's knees are his only service-connected disabilities, 
and his TDIU claim was based solely on the impairment caused 
by these disabilities.  Accordingly, the Board finds that the 
TDIU claim is properly before it for adjudication.

The Veteran provided testimony at a hearing before the 
undersigned Veterans Law Judge in October 2009.  A transcript 
of this hearing has been associated with the Veteran's VA 
claims folder.  Moreover, the Veteran submitted additional 
evidence to the Board at this hearing, accompanied by a 
waiver of having this evidence by the agency of original 
jurisdiction.  See 38 C.F.R. § 20.1304 (2009).




FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
the equitable disposition of the instant case have been 
completed.

2.  Both of the Veteran's knees have been manifested by 
complaints of pain during the pendency of this case.

3.  For the period prior to January 20, 2005, the Veteran's 
left knee was not manifested by severe recurrent subluxation 
or instability; nor limitation of flexion to 30 degrees or 
less, or extension limited to 15 degrees or more, even when 
taking into account his complaints of pain.

4.  For the period since the total left knee replacement 
(i.e., as of and since March 1, 2006), the Veteran's service-
connected left knee disability has not been manifested by 
chronic residuals consisting of severe painful motion or 
weakness in the affected extremity; ankylosis; extension 
limited to 30 degrees or more; nor impairment analogous to 
nonunion of the tibia or fibula with loose motion, requiring 
brace.

5.  The Veteran's service-connected right knee disability has 
not been manifested by limitation of flexion to 30 degrees or 
less, nor extension limited to 15 degrees or more, at any 
time during the pendency of this case even when taking into 
account his complaints of pain.  

6.  The Veteran's service-connected right knee has been 
manifested by slight recurrent instability during the 
pendency of this case.  

7.  The Veteran's knees are his only service-connected 
disabilities.

8.  The competent medical and other evidence of record does 
not reflect that the Veteran is unable to obtain and/or 
maintain substantially gainful employment due solely to his 
service-connected disabilities.




CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for 
status-post left lateral meniscectomy and subsequent 
arthroscopies prior to January 20, 2005, are not met.  38 
USCA §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 
CFR 
§§ 3.159, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5257 
(2009).

2.  The criteria for a rating in excess of 10 percent for 
degenerative joint disease of the left knee prior to January 
20, 2005, are not met.  38 USCA §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 CFR §§ 3.159, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Code 5010 (2009).

3.  The criteria for a rating in excess of 30 percent for 
service-connected total replacement of the left knee since 
March 1, 2006 are not met.  38 USCA §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 CFR §§ 3.159, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Code 5055 (2009).

4.  The criteria an initial rating in excess of 20 percent 
for service-connected right knee disability based upon 
limitation of motion are not met.  38 USCA §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 CFR §§ 3.159, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Code 5010 (2009).

5.  The criteria for a separate rating of 10 percent for 
right knee instability are met.  38 USCA §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 CFR 
§§ 3.102, 3.159, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 
5257 (2009); VAOPGCPRECs 23-97 and 9-98.

6.  The criteria for the assignment of a TDIU are not met.  
38 USCA §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 CFR §§ 3.159, 3.340, 4.16 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duties to assist and notify

The Board notes at the outset that, in accord with the 
Veterans Claims Assistance Act of 2000 (VCAA), VA has an 
obligation to notify claimants what information or evidence 
is needed in order to substantiate a claim, as well as a duty 
to assist claimants by making reasonable efforts to get the 
evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A 
and 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009); see also Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

The Board observes that the Veteran's right knee claim arises 
from his disagreement with the initial evaluation(s) assigned 
following the grant of service connection.  Courts have held 
that once service connection is granted the claim is 
substantiated, additional notice is not required and any 
defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further 
notice is needed under VCAA.  

Regarding the left knee claim, the Court has held that 
adequate notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction decision on a claim for VA benefits.  
Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  In this 
case, the Veteran was sent pre-adjudication notice via a 
letter dated in September 2002, which is clearly prior to the 
November 2002 rating decision that is the focus of this 
appeal.  He was also sent additional notification via a 
September 2008 letter, which was followed by readjudication 
of the appeal by the April 2009 Supplemental Statement of the 
Case which "cures" the timing problem associated with 
inadequate notice or the lack of notice prior to the initial 
adjudication.  Mayfield v. Nicholson, 20 Vet. App. 537 (2006) 
(Mayfield III), citing Mayfield II, 444 F.3d at 1333-34.  In 
addition, the Board notes that both of these letters also 
referred to the right knee claim.

Taken together, the aforementioned VCAA letters informed the 
Veteran of what was necessary to substantiate his current 
appellate claim, what information and evidence he must 
submit, what information and evidence will be obtained by VA, 
and the need for the Veteran to advise VA of or to submit any 
evidence in his possession that was relevant to the case.  As 
such, this correspondence fully complied with the notice 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b), as well as the Court's holding in Quartuccio, 
supra.  Moreover, the September 2008 letter included 
information regarding disability rating(s) and effective 
date(s) as mandated by the holding in Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  This letter also included the 
specific criteria used for evaluation for knee replacement.

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.   See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).   The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.   The 
amendments, among other things, removed the notice provision 
requiring VA to request the veteran to provide any evidence 
in the veteran's possession that pertains to the claim.   See 
38 C.F.R. § 3.159(b)(1).)

The Board also notes that the Veteran has actively 
participated in the processing of his case, and the 
statements submitted in support of his claims have indicated 
familiarity with the requirements for the benefits sought on 
appeal.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005) 
(Mayfield I), reversed on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006) (VA can demonstrate that a notice defect is not 
prejudicial if it can be demonstrated ... that any defect in 
notice was cured by actual knowledge on the part of the 
appellant that certain evidence (i.e., the missing 
information or evidence needed to substantiate the claim) was 
required and that the appellant should have provided it.); 
see also Overton v. Nicholson, 20 Vet. App. 427 (2006).

All the law requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  In view of the foregoing, 
the Board finds that the Veteran was notified and aware of 
the evidence needed to substantiate his hemorrhoids claim and 
the avenues through which he might obtain such evidence, and 
of the allocation of responsibilities between himself and VA 
in obtaining such evidence.  Accordingly, there is no further 
duty to notify.

In addition, the Board finds that the duty to assist a 
claimant in the development of his or her case has been 
satisfied.  The Veteran has had the opportunity to present 
evidence and argument in support of his claims, to include at 
the October 2009 Board hearing.  Nothing indicates the 
Veteran has identified the existence of any other relevant 
evidence that has not been obtained or requested.  Moreover, 
he was accorded VA medical examinations regarding his knees 
in October 2002, September 2006, June 2007, and January 2009.  
The Board notes that the findings of these examination 
reports regarding the bilateral knee symptomatology are 
consistent with those of the treatment records on file.  
Further, the Veteran has not indentified any inaccuracies 
with respect to these examinations nor any prejudice therein.  
The Board also notes that he has not indicated that either 
knee has increased in severity since the most recent 
examination.  In fact, he testified at the October 2009 
hearing that there have been no change in the ranges of 
motion of his knees since the last examination.  Transcript 
p. 3.  Accordingly, the Board finds that these examinations 
are adequate for resolution of this case.  Consequently, the 
Board finds that the duty to assist the Veteran has been 
satisfied in this case.

The Board notes that it has thoroughly reviewed the record in 
conjunction with this case.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the appellant or on his 
behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) (the Board must review the entire record, but does 
not have to discuss each piece of evidence).  Rather, the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, on the claims.  See 
Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting 
that the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it 
finds to be persuasive or unpersuasive, and provide the 
reasons for its rejection of any material evidence favorable 
to the claimant).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt 
arises regarding service origin, such doubt will be resolved 
in the favor of the claimant.  Reasonable doubt is doubt 
which exists because of an approximate balance of positive 
and negative evidence which does not satisfactorily prove or 
disprove the claim.  38 C.F.R. § 3.102.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the claimant prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which event the claim must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 54 (1990).  

I.  Increased Rating

Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are:  interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2; resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations applies, 
assigning the higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disability upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

In evaluating disabilities of the musculoskeletal system, 
additional rating factors include functional loss due to pain 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. 
§ 4.40.  Inquiry must also be made as to weakened movement, 
excess fatigability, incoordination, and reduction of normal 
excursion of movements, including pain on movement.  
38 C.F.R. § 4.45.  The intent of the schedule is to recognize 
painful motion with joint or periarticular pathology as 
productive of disability.  It is the intention to recognize 
actually painful, unstable, or malaligned joints, due to 
healed injury, as entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  See 
also DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Board 
observes that the Veteran has indicated that both of his 
service-connected knee disabilities are manifested by pain.  
However, the Board's focus, in light of the aforementioned 
regulatory criteria, is whether there is such additional 
impairment due to the complaints of pain so as to warrant 
ratings in excess of those already in effect.

The degree of impairment resulting from a disability is a 
factual determination and generally the Board's primary focus 
in such cases is upon the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. 
Brown, 6 Vet. App. 396, 402 (1994).  However, in Fenderson v. 
West, 12 Vet. App. 119 (1999), it was held that the rule from 
Francisco does not apply where the appellant has expressed 
dissatisfaction with the assignment of an initial rating 
following an initial award of service connection for that 
disability.  Rather, at the time of an initial rating, 
separate ratings can be assigned for separate periods of time 
based on the facts found - a practice known as "staged" 
ratings.  More recently, the Court held that "staged" 
ratings are appropriate for an increased rating claim when 
the factual findings show distinct time periods where the 
service-connected disability exhibits symptoms that would 
warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 
505 (2007).  In fact, as detailed above, the Veteran is 
already in receipt of "staged" ratings in the instant case.  

With regard to the Veteran's request for an increased 
schedular evaluation, the Board will only consider the 
factors as enumerated in the applicable rating criteria.  See 
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).




A.	Left Knee

Prior to January 20, 2005

The Board notes that the service-connected status-post left 
lateral meniscectomy and subsequent arthroscopies was 
evaluated pursuant to the criteria found at 38 C.F.R. § 471a, 
Diagnostic Code 5258-5259.  (A hyphenated Diagnostic Code is 
used when a rating under one Diagnostic Code requires use of 
an additional Diagnostic Code to identify the basis for the 
evaluation assigned.).

The Board notes, however, that Diagnostic Code 5258 provided 
a maximum rating of 20 percent, while Diagnostic Code 5259 
provided a maximum rating of 10 percent.  As such, they do 
not apply to the Veteran's claim for a rating in excess of 20 
percent for this left knee disability.

The record also reflects the RO considered the applicability 
of 38 C.F.R. § 4.71a, Diagnostic Code 5257.  Under this Code, 
slight impairment of either knee, including recurrent 
subluxation or lateral instability, warrants a 10 percent 
evaluation.  A 20 percent evaluation requires moderate 
impairment, while a 30 percent evaluation requires severe 
impairment.  

In this case, the record does not indicate severe recurrent 
subluxation or lateral instability of the left knee prior to 
January 20, 2005.  For example, private medical records from 
October 2001 noted complaints of pain and positive drawer 
sign, but stated there was no collateral ligament laxity.  
The October 2002 VA medical examination stated that no 
ligamentous laxity was noted on the medial or lateral stress 
of either knee.  It was also noted that there was no evidence 
he had any ataxia or loss of balance.  Although the Veteran 
reported that the left knee was swollen all the time and used 
to lock in the past, because he did not do anything 
significant regarding motion with the left knee it did not 
lock anymore.  It was also noted that he was currently able 
to walk without any walking aid for most desirable distances.  

The Board does not dispute that the overall severity of the 
left knee was such that a total replacement was recommended 
in the October 2001 records, and ultimately performed in 
January 2005.  However, a thorough review of the record does 
not show any objective evidence by which it can be factually 
ascertained that the left knee had severe recurrent 
subluxation and/or instability during this period so as to 
warrant a rating in excess of 20 percent under Diagnostic 
Code 5257. 

The Board acknowledges that General Counsel for VA, in a 
precedent opinion dated July 1, 1997, (VAOPGCPREC 23-97) held 
that a claimant who has arthritis and instability of the knee 
may be rated separately under Diagnostic Codes 5003 and 5257.  
General Counsel stated that when a knee disorder is already 
rated under Diagnostic Code 5257, the veteran must also have 
limitation of motion which at least meets the criteria for a 
zero-percent rating under Diagnostic Code 5260 (flexion 
limited to 60 degrees or less) or 5261 (extension limited to 
5 degrees or more) in order to obtain a separate rating for 
arthritis.  General Counsel subsequently held in VAOPGCPREC 
9-98 that a separate rating for arthritis could also be based 
on X-ray findings and painful motion under 38 C.F.R. § 4.59; 
see also Degmetich v. Brown, 104 F.3d 1328, 1331 (Fed. Cir. 
1997).  Where additional disability is shown, a veteran rated 
under 5257 can also be compensated under 5003 and vice versa.  
However, in this case, the Veteran was already in receipt of 
a separate compensable rating for his left knee degenerative 
joint disease which was evaluated based upon limitation of 
motion.  Therefore, no additional benefit is warranted to the 
Veteran on the basis of VAOPGCPRECs 23-97 and 9-98 regarding 
his left knee during this period.

Regarding the service-connected degenerative joint disease 
for the left knee prior to January 20, 2005, the Board notes 
that it was evaluated pursuant to Diagnostic Code 5010 which 
provides that traumatic arthritis substantiated by X-ray 
findings is to be rated as degenerative arthritis under 
Diagnostic Code 5003.  38 C.F.R. 
§ 4.71a.

Under Diagnostic Code 5003, degenerative arthritis, 
established by X-ray findings, will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  However, when 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each major joint 
or groups of minor joints affected by limitation of motion, 
to be combined, not added under Diagnostic Code 5003.  38 
C.F.R. § 4.71a; see also Degmetich v. Brown, 104 F.3d 1328, 
1331 (Fed. Cir. 1997).  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  Id.  For 
the purpose of rating disability from arthritis, the knee is 
considered a major joint.  38 C.F.R. § 4.45(f).

Full range of motion of the knee consists of 0 degrees 
extension and 140 degrees flexion.  38 C.F.R. § 4.71, Plate 
II.

Diagnostic Code 5260 provides for limitation of flexion of 
the leg.  Where flexion is limited to 60 degrees, a 0 percent 
rating is provided; when flexion is limited to 45 degrees, 10 
percent is assigned; when flexion is limited to 30 degrees, 
20 percent is assigned; and when flexion is limited to 15 
degrees, 30 percent is assigned.  38 C.F.R. § 4.71a.

Diagnostic Code 5261 provides for limitation of the extension 
of the leg.  When there is limitation of extension of the leg 
to 5 degrees, a zero percent rating is assigned; when the 
limitation is to 10 degrees, a 10 percent rating is 
assignable; when the limitation is to 15 degrees, 20 percent 
is assigned; when extension is limited to 20 degrees, 30 
percent is assigned; when extension is limited to 30 degrees, 
40 percent is assigned; and when it is limited to 45 degrees, 
50 percent is assigned.  38 C.F.R. § 4.71a.

In this case, the record does not reflect that, prior to 
January 20, 2005, the Veteran had limitation of flexion to 30 
degrees or less, nor extension limited to 15 degrees or more 
even when taking into account his complaints of pain.  For 
example, private records from October 2001 include findings 
that the right knee range of motion was 10 to 95 degrees.  
Records dated later that same month showed full extension, 
with flexion to 95 degrees on the left.  The October 2002 VA 
medical examination noted range of motion of the left knee 
from zero degrees to 90 degrees of flexion.  In addition, the 
examiner stated there was no evidence for hyperextension, and 
that with further attempt it could be flexed to about 100 
degrees.  However, it was quite painful if any undue force 
was used to flex the left knee.  Moreover, the examiner noted 
that when the pain was aggravated, the Veteran, obviously, 
had more difficulty flexing his knees and performing 
functions; and that with restive bending it appeared that it 
became more difficult to bend it just for range of motion.  
Nevertheless, the examiner opined that there appeared to be 
additional loss of 20 degrees, which is still less than the 
limitation of flexion necessary for a rating in excess of 20 
percent.  

The Board acknowledges that VA's Office of General Counsel 
held in VAOPGCPREC 9-2004 that separate ratings under 
Diagnostic Codes 5260 and 5261 may be assigned for disability 
of the same joint.  However, the aforementioned range of 
motion findings for the left knee during this period do not 
at any time satisfy the criteria for a compensable evaluation 
under Diagnostic Code 5260 based upon limitation of flexion.  
Nevertheless, he is entitled to the current 10 percent 
ratings based upon pain of a major joint pursuant to the 
provisions of Diagnostic Code 5003.

In view of the foregoing, the Board finds that the Veteran is 
not entitled to increased ratings for his service-connected 
left knee disabilities at any time for the period prior to 
January 20, 2005.

Post-total knee replacement (i.e., the period as of and since 
March 1, 2006).

Under Diagnostic Code 5055 for total knee replacement, a 100 
percent evaluation is assigned for one year following the 
implantation of the prosthesis.  A 60 percent evaluation is 
assigned for a prosthetic replacement of the knee joint with 
chronic residuals consisting of severe painful motion or 
weakness in the affected extremity.  For a prosthetic 
replacement of the knee joint with intermediate degrees of 
residual weakness, pain, or limitation of motion, the 
disability is rated by analogy to Diagnostic Codes 5256 
(ankylosis of the knee), 5261 (limitation of extension), or 
5262 (impairment of the tibia and fibula).  The minimum 
rating for a prosthetic replacement of the knee joint is 30 
percent.

The Board notes that, as indicated in the preceding 
paragraph, the provisions of Diagnostic Code 5055 for total 
knee replacement does not provide for consideration of 
Diagnostic Code 5257 (recurrent subluxation or instability), 
5260 (limitation of flexion), or any other Diagnostic Code 
not specifically referenced therein.

Diagnostic Code 5256 provides for ankylosis of the knee.  
Under this Code, favorable ankylosis of either knee warrants 
a 30 percent evaluation.  Ankylosis is considered to be 
favorable when the knee is fixed in full extension, or in 
slight flexion at an angle between 0 degrees and 10 degrees.  
A 40 percent evaluation requires that the knee be fixed in 
flexion at an angle between 10 degrees and 20 degrees.  When 
the knee is fixed in flexion between 20 degrees and 45 
degrees, a 50 percent rating is assigned.  A 60 percent 
rating is warranted for extremely unfavorable ankylosis, with 
the knee fixed in flexion at an angle of 45 degrees or more.  
38 C.F.R. § 4.71a.

Diagnostic Code 5262 provides criteria for impairment of the 
tibia and fibula.  With malunion and slight knee or ankle 
disability, a 10 percent rating is assigned.  Moderate knee 
or ankle disability warrants a 20 percent rating.  A 30 
percent rating is assigned when there is marked knee or ankle 
disability.  When there is nonunion with loose motion, 
requiring brace, a 40 percent rating is warranted.  38 C.F.R. 
§ 4.71a.

In this case, the Board finds that the Veteran's left knee 
was not manifested by chronic residuals consisting of severe 
painful motion or weakness in the affected extremity; 
ankylosis; extension limited to 30 degrees or more; nor 
impairment analogous to nonunion of the tibia or fibula with 
loose motion, requiring brace.  For example, the Veteran 
reported at the September 2006 VA examination that while he 
had not regained full motion of the left knee, he had had no 
pain, no swelling, no giving away or locking of his left 
knee.  In addition, the examiner commented that the X-rays 
showed left cementless total knee in excellent position 
without evidence of loosening.  The examiner also commented 
that the left knee was stable in all planes.  The subsequent 
June 2007 VA examination noted that the Veteran did walk with 
a cane, but there was no indication that any brace was 
required.  Rather, the examiner stated that the knee 
prosthesis appeared to be stable.  The January 2009 VA 
examination noted that the left knee did not cause the 
Veteran any pain, weakness, fatigability, or incoordination.  
Moreover, the January 2009 VA examination found the Veteran's 
left anterior and posterior ligaments to be intact.  His 
medial ligaments also appeared to be intact, but did appear 
to have a degree of lateral ligament laxity when tested.  His 
patella also appeared to be intact.  Private medical records 
from April 2009 include, in pertinent part, findings of 
stable total left knee arthroplasty.

In view of the foregoing, the Board finds that the Veteran 
does not meet or nearly approximate the criteria for a rating 
in excess of 30 percent under Diagnostic Codes 5055 or 5262.

Regarding Diagnostic Code 5256, the Board notes that the 
Veteran has never been diagnosed with ankylosis of the either 
knee.  The Board further notes that ankylosis is defined as 
"immobility and consolidation of a joint due to disease, 
injury, surgical procedure."  Lewis v. Derwinski, 3 Vet. 
App. 259 (1992) (citing Saunders Encyclopedia and Dictionary 
of Medicine, Nursing, and Allied Health at 68 (4th ed. 
1987)); Dinsay v. Brown, 9 Vet. App. 79, 81 (1996) (Ankylosis 
is "stiffening or fixation of a joint as the result of a 
disease process, with fibrous or bony union across the 
joint", citing Stedman's Medical Dictionary 87 (25th ed. 
1990)).  Here, as detailed below, the medical examinations 
indicate the Veteran still has mobility of the left knee; 
i.e., it is not fixed in place.  Therefore, consideration of 
Diagnostic Code 5256 is not warranted in this case.

In regard to Diagnostic Code 5261 (limitation of extension), 
the September 2006 and June 2007 VA examinations showed the 
left knee had flexion to 110 degrees, and extension to zero 
degrees.  On the January 2009 VA examination, range of motion 
showed the left knee had flexion to 110 degrees without any 
pain, and reported it was limited due to the hardware.  His 
extension was to zero degrees.  It was also noted that each 
range of motion was assessed times 3 repetitions, and that 
the Veteran denied any severe painful range of motion or 
weakness of the left knee.  

In view of the foregoing, the Board finds that the Veteran 
does not meet or nearly approximate the criteria for a rating 
in excess of 30 percent for his service-connected total left 
knee replacement under any of the potentially applicable 
Diagnostic Codes.  

It is possible for a Veteran to have separate and distinct 
manifestations from the same injury that would permit rating 
under several Diagnostic Codes; however, the critical element 
in permitting the assignment of several ratings under various 
Diagnostic Codes is that none of the symptomatology for any 
one of the conditions is duplicative or overlapping with the 
symptomatology of the other condition.  See Esteban v. Brown, 
6 Vet. App. 259, 261-62 (1994).  See also 38 C.F.R. § 4.14 
(2009) (precluding the assignment of separate ratings for the 
same manifestations of a disability under different 
diagnoses).  In this case, the record does reflect the 
Veteran has a residual scars of the left knee.  However, the 
Veteran has not been assigned a separate compensable rating 
for these scars, and the record does not reflect he satisfies 
the criteria for such a separate rating.  For example, the 
September 2006 VA examination showed a well-healed anterior, 
barely visible, nontender scar in the midline measuring 8 cms 
in length.  The more recent January 2009 VA examination 
showed a midline surgical scar over the left knee that was 22 
1/2 cm in length.  There was another scar in the lateral aspect 
of the knee that was about 8 cm in length.  Both scars were 
found to be well-developed, well-nourished, and well-healed.  
Moreover, they were nonadherent, and no significant 
deformities or abnormalities were noted.  In short, the left 
knee scars are not deep, shown to cause limitation of motion 
or to cover an area of 6 square inches or greater.  Thus, the 
criteria for a compensable rating under the provisions of 38 
C.F.R. § 4.118, Diagnostic Code 7801 are not satisfied.  In 
addition, the Veteran is not shown to have a superficial scar 
measuring 144 square inches or greater to warrant a 
compensable rating under 38 C.F.R. § 4.118, Diagnostic Code 
7802.  Finally, the postoperative scars are not shown to be 
unstable with frequent loss of skin over either scar, 
demonstrably painful on examination, or resulting in 
limitation of function.  38 C.F.R. § 4.118, Diagnostic Codes 
7803, 7804, 7805.  Moreover, limitation of motion was already 
considered in evaluating the overall left knee disability.  
As such, evaluation of the residual scar on that basis would 
be in violation of the prohibition against pyramiding found 
at 38 C.F.R. § 4.14.




B.	Right knee

The Board notes that the March 2004 rating decision which 
established service connection for a right knee disability 
evaluated the condition pursuant to Diagnostic Code 5010, 
which, as noted above, ultimately provides for evaluation 
based upon limitation of motion.  

In this case, a thorough review of the evidence of record 
does not reflect the Veteran's right knee was manifested by 
limitation of flexion to 30 degrees or less, nor extension 
limited to 15 degrees or more, at any time during the 
pendency of this case even when taking into account his 
complaints of pain.  For example, records dated in October 
2001 note right knee range of motion of 5 to 120 degrees.  
Records from later that same month indicate full extension, 
and flexion to 112 degrees.  The October 2002 VA examination 
showed the right knee had range of motion from zero to 110 
degrees.  Although the examiner noted he could push another 
few degrees, it was painful to push any further.  On the 
September 2006 examination, his right knee had flexion to 100 
degrees, and zero degrees extension.  On the June 2007 VA 
examination he could bend the knee to 90 degrees.  On the 
January 2009 VA medical examination he was able to flex the 
left knee to 90 degrees, and stopped due to pain.  His 
extension was at -3 degrees.  As already stated regarding the 
evaluation of the left knee, each range of motion on this 
examination was assessed times 3 repetitions.  Records from 
April 2009 show the right knee range of motion was 15 to 75 
degrees.  

The Board does not dispute the Veteran experiences 
significant pain of the right knee, and that the April 2009 
records recommended that he pursue right knee replacement.  
However, a thorough review of the record does not reflect 
that there is or would be such additional limitation of 
motion due to this pain as to warrant a rating in excess of 
20 percent under either Diagnostic Code 5260 or 5261.  
Moreover, while the April 2009 records do reflect the Veteran 
satisfies the criteria for a 20 percent rating under 
Diagnostic Code 5261 based on limitation of extension, the 
record does not show he satisfies the criteria for a separate 
compensable rating under Diagnostic Code 5260 based upon 
limitation of flexion.  As such, a separate rating is not 
warranted pursuant to VAOPGCPREC 9-2004.

The Board does find, however, that a separate compensable 
rating is warranted under Diagnostic Code 5257.  See 
VAOPGCPRECs 23-97 and 9-98.  
Granted, the October 2002 VA examination stated that the 
right knee was not unstable.  The examination also showed no 
ligamentous laxity on medial or lateral stress on either 
side; and no joint effusion was noted on the right side.  
However, the September 2006 VA examination noted, in 
pertinent part, that the Veteran did have some feeling of 
instability of the right knee, as well as 1-2+ medial laxity.  
Records from November 2008 note complaints of right knee 
swelling, pain, giving way, and intermittent locking.  
Although it was stated the Veteran denied instability at the 
January 2009 VA examination, he also reported that the knee 
would lock.  The examination showed no medial, lateral, 
anterior, or posterior ligament laxity of the right knee.  
Nevertheless, records from April 2009 showed laxity to valgus 
stress and tenderness all about the joint region, especially 
medially.  The Veteran also indicated instability at the 
October 2009 Board hearing.

Resolving all reasonable doubt in favor of the Veteran, the 
Board finds that the Veteran is entitled to a separate 
compensable rating of 10 percent based upon slight recurrent 
instability of the right knee.  A thorough review of the 
record, as summarized in the preceding paragraph, does not 
indicate any objective findings which support a finding of 
moderate or severe instability so as to warrant a rating in 
excess of 10 percent under Diagnostic Code 5257.

C.	Extraschedular Rating

In exceptional cases where the schedular ratings are found to 
be inadequate, an extraschedular disability rating 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities may be approved provided the case presents such 
an exceptional or unusual disability picture with related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  38 C.F.R. 
§ 3.321(b)(1).

The Court has held that the question of an extraschedular 
rating is a component of a veteran's claim for an increased 
rating.  See Bagwell v. Brown, 9 Vet. App. 157 (1996).  
However, under Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the 
Board cannot make a determination as to an extraschedular 
evaluation in the first instance.  See also VAOPGCPREC 6-96.  
Although the RO did include the regulation pertaining to 
extraschedular evaluations, 38 C.F.R. § 3.321(b), in the 
respective March 2004 and September 2005 SOCs, the RO did not 
then or at any other time adjudicate the matter of the 
Veteran's entitlement to an extraschedular rating.  Moreover, 
the Veteran has never raised the matter of his entitlement to 
an extraschedular rating, nor identified any factors which 
may be considered to be exceptional or unusual regarding the 
service-connected right elbow disorder.  The Board therefore 
is without authority to consider the matter of extraschedular 
ratings.  Nevertheless, the Veteran is free to raise this as 
a separate issue with the RO if he so desires.

II.  TDIU

It is the established policy of the VA that all veterans who 
are unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  38 C.F.R. § 4.16(b).  A total 
disability will be considered to exist when there is present 
any impairment of mind or body which is sufficient to render 
it impossible for the average person to follow a 
substantially gainful occupation.  A total disability may or 
may not be permanent.  Total ratings will not be assigned, 
generally, for temporary exacerbations or acute infectious 
diseases except where specifically prescribed by the 
schedule.  38 C.F.R. 
§ 3.340(a).

A total disability rating for compensation purposes may be 
assigned where the schedular rating is less than total, where 
it is found that the disabled person is unable to secure or 
follow substantially gainful occupation as a result of a 
service-connected disability ratable at 60 percent or more or 
as a result of two or more disabilities, providing at least 
one disability is ratable at 40 percent or more, and there is 
sufficient additional service-connected disability to bring 
the combined rating to 70 percent or more.  38 C.F.R. §§ 
3.340, 4.16(a).

In determining whether the veteran is entitled to a total 
disability rating based upon individual unemployability, 
neither his nonservice-connected disabilities nor his 
advancing age may be considered.  Van Hoose v. Brown, 4 Vet. 
App. 361 (1993).  The sole fact that a claimant is unemployed 
or has difficulty obtaining employment is not enough.  A high 
rating in itself is a recognition that the impairment makes 
it difficult to obtain and keep employment.  The question is 
whether the veteran is capable of performing the physical and 
mental acts required by employment, not whether the veteran 
can find employment.  Id.

Here, the veteran's only service-connected disabilities are 
his knees.  For the reasons detailed above, the Board has 
determined his is not entitled to a rating in excess of 30 
percent for the left knee replacement nor a rating in excess 
of 20 percent for the right knee based upon limitation of 
motion, and that he is entitled to a separate 10 percent 
rating for the right knee based upon recurrent instability.  
This results in an overall combined rating of 50 percent.  
See 38 C.F.R. § 4.25.  As such, he does not satisfy the 
schedular requirements for consideration of a TDIU.  38 
C.F.R. §§ 3.340, 4.16(a).

Pursuant to 38 C.F.R. § 4.16(b), when a claimant is unable to 
secure and follow a substantially gainful occupation by 
reason of service-connected disabilities, but fails to meet 
the percentage requirements for eligibility for a total 
rating as set forth in 38 C.F.R. § 4.16(a), such case shall 
be submitted for extraschedular consideration in accordance 
with 38 C.F.R. § 3.321.  Accordingly, the Board has 
considered whether the Veteran's claim for TDIU should be 
referred to the Director of the Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1).

For a veteran to prevail on a claim for TDIU on an 
extraschedular basis, the record must reflect some factor 
which takes the case outside the norm.  The sole fact that a 
claimant is unemployed or has difficulty obtaining employment 
is not enough.  See Van Hoose, supra.  A high rating in 
itself is a recognition that the impairment makes it 
difficult to obtain and keep employment.  The question is 
whether the veteran is capable of performing the physical and 
mental acts required by employment, not whether the veteran 
can find employment.  Id.

Initially, the Board notes that it has already determined, as 
detailed above, that the severity of the Veteran's service-
connected knee disabilities appear to be adequately reflected 
by his current schedular ratings, and that higher ratings are 
not warranted under the applicable Diagnostic Codes.  

The Board acknowledges that the record indicates the Veteran 
has not worked since his total left knee replacement of 
January 2005, and that he is in receipt of disability 
benefits from the Social Security Administration (SSA).  The 
Board also notes that VA vocational rehabilitation records 
indicate significant occupational impairment due to the 
service-connected knee disabilities.  The record also 
reflects that he has a high school education, and worked as 
an electrical power engineer.  He has contended that due to 
his knees he is no longer able to walk as required for his 
job.  

Despite the foregoing, the Board finds that the Veteran is 
not entitled to a TDIU due to his service-connected 
disabilities.  The October 2002 VA examination noted that his 
job, at that time, was mostly desk-related.  Nothing in the 
record indicates that his knees would preclude such sedentary 
employment.  Moreover, the SSA records, as well as the other 
records on file, reflect that the Veteran also experiences 
significant occupational impairment due to degenerative disc 
disease of the lumbar spine, and diabetes mellitus type 2.  
In short, the record indicates that it is the combination of 
these disabilities with the service-connected knee 
disabilities that is the cause of the Veteran's 
unemployability.  Service connection has been denied for the 
lumbar spine disability and diabetes mellitus by a July 2007 
rating decision, and the Veteran did not appeal.  As such, 
the impairment attributable to these disabilities are not for 
consideration in the instant case.  Thus, the record does not 
reflect the Veteran is unable to obtain and/or maintain 
substantially gainful employment due to his service-connected 
knee disabilities alone.

In summary, the Veteran does not satisfy the requirements for 
consideration of a TDIU on a schedular basis; and the record 
reflects he experiences significant impairment due to his 
nonservice-connected disabilities.  Although the Board does 
not dispute that he experiences impairment due to his 
service-connected knee disabilities, this appears to be 
adequately reflected by the current combined schedular rating 
of 50 percent.  See Van Hoose, supra.  Based on the 
foregoing, the Board finds that the preponderance of the 
evidence is against his claim of entitlement to a TDIU, and 
it must be denied.


ORDER

Entitlement to a rating in excess of 20 percent for status-
post left lateral meniscectomy and subsequent arthroscopies 
prior to January 20, 2005, is denied.

Entitlement to a rating in excess of 10 percent for 
degenerative joint disease of the left knee prior to January 
20, 2005, is denied.

Entitlement to a rating in excess of 30 percent for service-
connected total replacement of the left knee since March 1, 
2006 is denied.

Entitlement to an initial rating in excess of 20 percent for 
service-connected right knee disability based on limitation 
of motion is denied.

Entitlement to a separate compensable rating of 10 percent 
based upon right knee instability is granted, subject to the 
law and regulations applicable to the payment of monetary 
benefits.

Entitlement to a TDIU due to service-connected disabilities 
is denied.



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


